                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                        ROCK HILL DIVISION

    Susan Woodard,                                 C/A. No. 0:19-cv-335-CMC-SVH

                   Plaintiff
          v.
                                                                Opinion and Order
    SDH Services East, LLC,

                   Defendant.


         Through this action, Plaintiff Susan Woodard (“Plaintiff”), proceeding pro se, alleges

employment discrimination on the basis of her race, sex, national origin, and age, as well as

retaliation, against Whitney Bettie, Loree Sorenson, and SDH Services East, LLC.1 ECF No. 1,

1-4 (supplement). On January 16, 2020, the court entered an Order adopting in part the Report

and Recommendation which recommended dismissal of the individual Defendants Bettie and

Sorenson, as well as dismissal of the race, sex, and national origin discrimination claims. ECF

Nos. 35 (Report), 40 (Order). The Order allowed Plaintiff until March 9, 2020, to file an Amended

Complaint to submit additional clarification and details regarding her race, sex, and national origin

discrimination claims, in particular, to allege an adverse employment action tied to those

characteristics.

         However, Plaintiff has failed to file a motion for leave to amend her Complaint, and the

time for doing so has expired. There has been no motion by either party to extend the deadlines

in the Scheduling Order. Therefore, as Plaintiff’s allegations are insufficient to assert an adverse




1
 Defendants Bettie and Sorenson were dismissed with prejudice by the court’s Order of January
16, 2020. ECF No. 40.
employment action tied to her race, sex, or national origin, those claims are dismissed without

prejudice. Plaintiff’s claims for discrimination based on age and retaliation continue, and this

matter is re-referred to the Magistrate Judge for pre-trial proceedings.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
March 18, 2020




                                                 2
